Citation Nr: 0309432	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02 00 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 RO decision which denied service connection 
for Meniere's disease.  


FINDINGS OF FACT

The veteran is currently service connected for ear problems 
including otitis externa, hearing loss, and tinnitus.  He now 
has diagnosed Meniere's disease which is medically associated 
with his service-connected ear problems.


CONCLUSION OF LAW

Meniere's disease is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present claim on appeal is service connection for 
Meniere's disease.  Prior final RO and Board decisions denied 
service connection for episodes of unsteadiness or dizziness.  
The Board will treat the claim for service connection for 
Meniere's disease as a new claim.  If the Meniere's claim is 
viewed as the same as the prior claim concerning episodes of 
unsteadiness or dizziness, there is nonetheless new and 
material evidence to reopen the claim, and the Meniere's 
claim may be reviewed on a de novo basis.  See 38 U.S.C.A. 
§§ 5108, 7104, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet.App. 140 (1991).

Under the circumstances of this case, there has been adequate 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The veteran served on active duty from April 1952 to April 
1956.  During service he was treated for otitis externa of 
the ears.  In March 1956 he was treated for a syncopal attack 
of questionable etiology.  His April 1956 separation 
examination noted that two weeks earlier he had been seen for 
a fainting episode and no organic disease was found.  A 
January 1966 RO decision granted service connection for 
otitis externa.  Hearing loss and tinnitus is first medically 
shown years after service.  An April 1994 Board decision 
granted secondary service connection for hearing loss and 
tinnitus (as due to otitis externa).

Episodes of dizziness and similar symptoms are shown in 
medical records from years after service.  A September 1999 
VA audiology examination noted the veteran's ongoing problems 
with hearing loss and tinnitus.  The doctor at an October 
1999 VA ear examination commented that with the veteran's 
history of progressive hearing loss and with his tinnitus, he 
may have had Meniere's disease; the current diagnosis at this 
examination was Meniere's syndrome.

In support of his claim, the veteran has submitted medical 
records and opinions from M. Patete, M.D.  When the veteran 
was seen by this doctor in July 2000, the diagnoses were 
otitis externa, hearing loss, and Meniere's syndrome.  These 
diagnoses are shown in later treatment letters from this 
doctor.  In a July 2000 letter, Dr. Patete opined that the 
veteran's Meniere's disease developed from his longstanding 
ear problems over the course of years.  In an April 2001 
letter, the doctor said the veteran had Meniere's syndrome by 
history and physical examination, and this may have been 
present since 1953.  In a January 2002 letter, Dr. Patete 
indicated that the veteran has had hearing loss and Meniere's 
disease since 1953.  These letters noted that this was 
documented on an examination report dated in 1953.  The Board 
notes it is unclear what particular 1953 document the doctor 
was referring to.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found in certain instances in which a 
service-connected disability aggravates another condition.  
When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995). 

The Board notes that the opinions of Dr. Patete could be 
better in describing supporting evidence.  Yet this doctor 
does appear to be a qualified specialist and provided some 
reason for his belief that the veteran's Meniere's disease 
either had been present since service or resulted from his 
other ear problems.  The file contains some historical 
medical evidence to buttress the private medical opinion, 
especially along the lines of secondary service connection.  
After reviewing all the medical evidence from service and 
since then, there appears to be a reasonable basis for 
finding that even though Meniere's syndrome was not found 
until years after service, it developed in connection with 
the already service-connected ear problems of otitis media, 
hearing loss, and tinnitus.  With application of the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds 
that the veteran's Meniere's disease is due to his service-
connected ear problems.  Meniere's disease is proximately due 
to or the result of a service-connected disability, and 
secondary service connection for Meniere's disease is 
warranted.






ORDER

Service connection for Meniere's disease is granted.



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

